Case 3:18-cv-07354-WHA Document 173-10 Filed 11/21/19 Page 1 of 14




                  EXHIBIT 8
Case 3:18-cv-07354-WHA Document 173-10 Filed 11/21/19 Page 2 of 14


                                   Confidential




        1             UNITED STATES DISTRICT COURT FOR THE

        2                NORTHERN DISTRICT OF CALIFORNIA

        3

        4   ALICIA HERNANDEZ, EMMA WHITE,      )
            KEITH LINDNER, DEBORA GRANJA, TROY )
        5   FRYE, COSZETTA TEAGUE, IESHA BROWN,)
            RUSSELL and BRENDA SIMONEAUX, JOHN )
        6   and YVONNE DEMARTINO, ROSE WILSON, )
            TIFFANIE HOOD, GEORGE and CYNDI    )
        7   FLOYD, and DIANA TREVINO,          )
            individually and on behalf of all )
        8   others similarly situated,         )
                       Plaintiffs,             )
        9                                      )
                    v.                         ) No. 3:18-CV-07354
       10                                      )
            WELLS FARGO & COMPANY, and WELLS   )
       11   FARGO BANK, N.A.,                  )
                       Defendants.             )
       12

       13                 DEPOSITION OF ROBERT FERGUSON

       14                 Taken on behalf of Plaintiffs

       15                             * * *

       16             BE IT REMEMBERED THAT, pursuant to Federal

       17   Rules of Civil Procedure, the deposition of ROBERT

       18   FERGUSON was taken before Heather L. Fairless, a

       19   Registered Professional Reporter and Certified Shorthand

       20   Reporter, on Wednesday, July 10, 2019, commencing at the

       21   hour of 9:40 a.m., in the law offices of LANE POWELL PC,

       22   601 S.W. 2nd Avenue, Suite 2100, Portland, Oregon.

       23                             * * *

       24

       25

                    www.LNScourtreporting.com
   Case 3:18-cv-07354-WHA Document 173-10 Filed 11/21/19 Page 3 of 14
                         Robert Ferguson 7/10/2019                          27

                                         Confidential




10:22:24    1   cause distractions from your routine manner of handling

            2   your business matters.    Our trained professionals are

            3   available to assist you in bringing your loan current.

            4   We will work with you to determine the best option

10:22:34    5   available to you."   Do you see that?

            6   A     I do.

            7   Q     And so let's focus on that second sentence, "Our

            8   trained professionals are available to assist you in

            9   bringing your loan current."    I have seen -- I think we

10:22:51 10     will get to it later -- but a job title, something to

           11   the effect of home preservation specialist.    Is that a

           12   job you are familiar with?

           13   A     Yes.

           14   Q     And is that the trained professionals that are

10:23:02 15     being referenced in this letter?

           16   A     This would be talking to the customer from a

           17   collection perspective, but if the best option to help

           18   the customer was to get them in the loss mitigation

           19   track, that is where they would go.

10:23:22 20     Q     So the home preservation specialist employees are

           21   within the loss mitigation group?

           22   A     Correct.

           23   Q     All right.   And then when it says available to

           24   assist you in bringing your loan current, that would

10:23:38 25     mean curing the default?


                        www.LNScourtreporting.com
   Case 3:18-cv-07354-WHA Document 173-10 Filed 11/21/19 Page 4 of 14
                         Robert Ferguson 7/10/2019                         28

                                         Confidential




10:23:40    1   A     Yes.

            2   Q     And then I think you mentioned this a number of

            3   times, but the last sentence there says, "We will work

            4   with you to determine the best option available to you,"

10:23:50    5   and I take it that is a reference that there is many

            6   ways that process -- many roads that process can go down

            7   once the default occurs; is that right?

            8   A     That is correct.

            9   Q     And in terms of the -- well, one of the roads you

10:24:11 10     have mentioned is loss mitigation.      Correct?

           11   A     Yes.

           12   Q     What are the other pathways that that can go down

           13   from the moment of default?

           14   A     It is if the collection team member can make a

10:24:32 15     repayment plan with the borrower that meets their

           16   ability to pay, that would be one option or outcome.      If

           17   during the conversation the borrower indicates that they

           18   are interested in liquidation, again, that would go to

           19   loss mitigation, but the focus would be more on a short

10:24:58 20     sale or a deed in lieu.    If they said that they can't

           21   make their payments and there is no way for them to make

           22   up the past due while keeping current with their current

           23   payments but they are interested in retention, then that

           24   is -- it would go down the loss mitigation path for

10:25:21 25     retention.   So at this point, that is what I can think


                        www.LNScourtreporting.com
   Case 3:18-cv-07354-WHA Document 173-10 Filed 11/21/19 Page 5 of 14
                           Robert Ferguson 7/10/2019                           30

                                           Confidential




10:27:26    1   some of them, I think -- I don't actually know without

            2   looking at the terms.

            3   Q       All right.    So, again, looking at this language in

            4   the third sentence of the second paragraph, "We will

10:27:56    5   work with you to determine the best option available to

            6   you," one option would be payment in full and cure the

            7   default?

            8   A       Yes, one option would be that.

            9   Q       Second option would be a repayment plan where that

10:28:11 10     is repaid in full and default is cured over a period of

           11   time?

           12   A       Correct.

           13   Q       Third option would be they cure the default by

           14   agreeing to give up their home either through a short

10:28:26 15     sale or a deed in lieu of foreclosure?

           16                      MS. SCAVO:   Objection to form.

           17                      THE WITNESS:   That would be -- that would

           18   take additional review, but that is one pathway that is

           19   available at that point.

10:28:38 20     Q       BY MR. PAUL:    Okay.   And we will talk about the

           21   steps in between as well, but I just want to get the

           22   roads that I need to cover today.       And then I have as a

           23   fourth option retention, which is, again, handled by

           24   loss mitigation and is working with the borrowers

10:28:57 25     through some option to retain their home?


                           www.LNScourtreporting.com
   Case 3:18-cv-07354-WHA Document 173-10 Filed 11/21/19 Page 6 of 14
                            Robert Ferguson 7/10/2019                     31

                                           Confidential




10:29:00    1   A     Correct.

            2   Q     And I take it a loan modification would fall

            3   within that fourth option?

            4   A     Yes.

10:29:08    5   Q     Are there other options other than a loan

            6   modification within retention?

            7   A     In the longer-term repayment plan than the shorter

            8   one that the collections team members would be able to

            9   offer.

10:29:34 10     Q     Are there any other options to cure the default

           11   that you can think of?

           12   A     The borrower could sell the house not in a short

           13   sale if there was equity.

           14   Q     And that would involve paying off the entire

10:29:59 15     mortgage?

           16   A     Correct.

           17   Q     And is there -- if in the response to this letter

           18   the borrower says, I am going to sell the house and pay

           19   the bank off, is there a -- which department handles

10:30:16 20     that to oversee that process?

           21   A     It would just stay in -- if it stayed in default

           22   until the time of the sale, it would stay in

           23   collections.

           24   Q     And is there a set period of time that the

10:30:33 25     collections department would give the borrower to get


                         www.LNScourtreporting.com
   Case 3:18-cv-07354-WHA Document 173-10 Filed 11/21/19 Page 7 of 14
                            Robert Ferguson 7/10/2019                       46

                                           Confidential




11:14:25    1   paragraph that is the third one down with three bullet

            2   points underneath it that begins "A loan modification:"

            3   Do you see that?

            4   A       I do.

11:14:35    5   Q       So I think we talked about that a little bit

            6   generally this morning, but from a terminology

            7   perspective, this describes a loan modification as an

            8   agreement that changes the terms of your existing

            9   mortgage.      Is that a definition that you would agree

11:14:52 10     with?

           11   A       Yes.

           12   Q       All right.   And in terms of the specifics of how

           13   that actually happens -- well, not how it happens, what

           14   is happening, if a loan modification is completed, does

11:15:09 15     that result in a new mortgage?

           16   A       It results in a modification of the original

           17   mortgage, and in certain cases that modification then

           18   needs to be recorded with the county, so I guess you

           19   could technically say it is a new mortgage.

11:15:41 20     Q       At what point in that process of a loan

           21   modification being agreed to is the default deemed

           22   cured?

           23                     MS. SCAVO:    Objection to form.

           24                     THE WITNESS:    In the modification process

11:15:55 25     there is settlement, the settlement process, and that is


                          www.LNScourtreporting.com
   Case 3:18-cv-07354-WHA Document 173-10 Filed 11/21/19 Page 8 of 14
                          Robert Ferguson 7/10/2019                           47

                                          Confidential




11:15:58    1   when all the requirements of the modification have been

            2   met.   The title on the home is clear.     The terms of the

            3   modification are the same as what was contemplated in

            4   the trial plan.     And when the new mortgage is settled or

11:16:34    5   booked, the default would be cleared, and the past-due

            6   balance would go to zero.

            7   Q      BY MR. PAUL:    And that would be notated in the

            8   MSP?

            9   A      Correct.

11:16:49 10     Q      So we started with this, but the important note at

           11   the bottom references the possibility that a foreclosure

           12   sale could be underway.     But regardless of whether that

           13   sale has been scheduled and is underway, there is

           14   still -- well, let me ask it this way:      Are there still

11:17:15 15     letters going out telling the borrower you are in

           16   default still while the discussions of a loan

           17   modification are occurring?

           18   A      Can you rephrase that?     I am sorry.

           19   Q      Sure.   When a loss mitigation team member is

11:17:35 20     assisting a borrower with modifying their loan, is the

           21   borrower still getting letters like we have looked at

           22   but maybe different forms saying you have missed a

           23   payment, you are in default?

           24                     MS. SCAVO:   Objection to form.

11:17:53 25                       THE WITNESS:   The borrower could receive


                         www.LNScourtreporting.com
   Case 3:18-cv-07354-WHA Document 173-10 Filed 11/21/19 Page 9 of 14
                            Robert Ferguson 7/10/2019                          49

                                           Confidential




11:19:36    1   reason not to be applicable.       That is one situation

            2   where I can think of.

            3   Q     All right.     If the borrower is in the midst of

            4   performing on a trial period plan, is that mortgage

11:19:59    5   still listed as in default on the mortgage service

            6   platform?

            7   A     It would be.

            8   Q     Is it the execution of the final loan modification

            9   that removes that mortgage from being in default on the

11:20:19 10     mortgage service platform?

           11   A     If the modification is the way that the loan

           12   ceases to be in default, correct.       The borrower can

           13   always -- if something changes with their situation and

           14   instead of going through the modification program, they

11:20:36 15     paid the loan current or reinstate the loan.       So I just

           16   didn't want it to only be the modification that could

           17   bring the loan current.

           18   Q     Oh, sure.     So let's just break that out.    I think

           19   I understand what you are saying, but at any point in a

11:20:59 20     process the borrower, you know, lost their job, gets

           21   their job back and they have the money to pay, they can

           22   bring that loan current at any point in time and that

           23   would cure the default?

           24   A     Correct.

11:21:10 25     Q     But let's leave that aside.       Let's say that they


                        www.LNScourtreporting.com
  Case 3:18-cv-07354-WHA Document 173-10 Filed 11/21/19 Page 10 of 14
                         Robert Ferguson 7/10/2019                            50

                                         Confidential




11:21:13    1   need that loan modification and they are not otherwise

            2   bringing it current.    The cure to that default is to

            3   execute the final loan modification.       Correct?

            4                  MS. SCAVO:      Objection to form.

11:21:30    5                  THE WITNESS:      The default would be cured

            6   if the loan modification goes through the final

            7   settlement process, thus curing the default.

            8   Q     BY MR. PAUL:    And --

            9                  MR. PAUL:    Well, what is the form

11:21:48 10     objection?

           11                  MS. SCAVO:      Sorry.   Can you read -- Court

           12   Reporter, can you please read the question back?       I am

           13   technically not supposed to say what the form objection

           14   is per Judge --

11:22:03 15                    MR. PAUL:    I know, but I think he says

           16   you can ask.

           17                  MS. SCAVO:      Okay.

           18                  (The reporter read the record as

           19                  requested.)

11:22:22 20                    MS. SCAVO:      Hypothetical.

           21   Q     BY MR. PAUL:    So tell me what you mean by the

           22   settlement process.

           23   A     It is the bank's internal process by which they

           24   change the terms of the loan in the system of record

11:22:41 25     sometimes also produce a new deed of trust based on that


                        www.LNScourtreporting.com
  Case 3:18-cv-07354-WHA Document 173-10 Filed 11/21/19 Page 11 of 14
                         Robert Ferguson 7/10/2019                           51

                                         Confidential




11:22:57    1   modification to be recorded at the county.     So it is the

            2   actual activities that take place to make a loan that

            3   was once in default now current with new terms according

            4   to the modification.

11:23:24    5   Q     Which department handles settlement?

            6   A     It is part of loss mitigation.

            7   Q     And is that generally the same employee who is

            8   handling the loan modification process with the borrower

            9   or somebody different?

11:23:39 10     A     Someone different.

           11   Q     All right.   Going back to -- we started walking

           12   through the bullet points of Exhibit 346.     The second

           13   bullet point says is not -- "A loan modification is not

           14   a refinance and there are no fees."     Do you see that?

11:24:02 15     A     I do.

           16   Q     And what is the distinction between a refinance of

           17   an existing mortgage and a loan modification?

           18   A     A refinance would constitute brand new money and

           19   would be handled by the front end of the bank, not the

11:24:25 20     servicing department, so it would have to meet all the

           21   criteria of a new loan.    Modification is just that, a

           22   modification of an existing note and deed of trust.     So

           23   that is the main distinction.

           24   Q     In the mortgage service platform, does the loan

11:24:55 25     get a new loan number when it is modified?


                        www.LNScourtreporting.com
  Case 3:18-cv-07354-WHA Document 173-10 Filed 11/21/19 Page 12 of 14
                           Robert Ferguson 7/10/2019                         52

                                          Confidential




11:24:58    1   A     It does not.

            2   Q     But if it were a refinance it would?

            3   A     If Wells was the servicer of the new loan.      The

            4   old loan would cease to exist and a new loan would

11:25:11    5   appear on the servicing platform.

            6   Q     All right.     Yeah, and that is a good distinction.

            7   I actually was -- I think I know the answer, but I was

            8   meaning if Wells is the servicer before and after it is

            9   still going to get a new loan number?

11:25:30 10     A     It would get a new loan number.

           11   Q     And then the third bullet point says, "Brings your

           12   account up to date and may result in a lower, more

           13   manageable monthly payment."      Let's break that out.   The

           14   first part, bringing your account up to date, just means

11:25:53 15     bringing the loan current?

           16   A     Correct.

           17   Q     And that would be the same as the language we have

           18   been using, curing the default?

           19   A     Yes.

11:26:02 20     Q     And then the lower, more manageable payment, a

           21   loan modification may or may not result in a lower

           22   payment.    Correct?

           23   A     That is correct.

           24   Q     There are some modifications where the principal

11:26:18 25     and interest payment actually goes up because of accrued


                           www.LNScourtreporting.com
  Case 3:18-cv-07354-WHA Document 173-10 Filed 11/21/19 Page 13 of 14
                         Robert Ferguson 7/10/2019                           53

                                        Confidential




11:26:22    1   late fees and interest and whatever else but isn't --

            2   but amortizes that back late fees differently?      Do you

            3   understand what I am saying?

            4                   MS. SCAVO:   Objection to form.

11:26:37    5                   THE WITNESS:   There are different types

            6   of treatments in loss mitigation that could result in a

            7   same payment or even a slightly higher payment but also

            8   cures the default in the process, but it is based on the

            9   borrower's ability to pay the new modified terms.

11:27:08 10     Q     BY MR. PAUL:   What guidelines does a loss

           11   mitigation team member have to work with a borrower on a

           12   loan modification?

           13   A     The guidelines are going to be set by the investor

           14   requirements.

11:27:37 15     Q     Are some of those investor requirements set forth

           16   in the service provider agreement?

           17   A     They -- investor -- the guidelines would be --

           18   well, the guidelines for Freddie and Fannie would be in

           19   the servicer's guidelines that are online -- the

11:28:03 20     handbook, servicer's handbook, I should say.      Any of the

           21   other investment portfolios would be -- the guidelines

           22   would be in the service agreement.     FHA also has their

           23   specific guidelines for HUD, Rural Development, and VA

           24   loans.

11:28:31 25     Q     And where are the investor requirements found for


                         www.LNScourtreporting.com
                         Case 3:18-cv-07354-WHA Document 173-10 Filed 11/21/19 Page 14 of 14
                                                               Confidential

                                                                                                    Page 130
                               1                                       CERTIFICATE

                               2                          I, HEATHER L. FAIRLESS, a Registered

                               3       Professional Reporter, Washington Certified Court

                               4       Reporter, and an Oregon Certified Shorthand Reporter,

                               5       hereby certify that said witness personally appeared

                               6       before me at the time and place set forth in the caption

                               7       hereof; that at said time and place I reported in

                               8       stenotype all testimony adduced and other oral

                               9       proceedings had in the foregoing matter; that thereafter

                             10        my notes were transcribed through computer-aided

                             11        transcription under my direction; and that the foregoing

                             12        pages constitute a full, true, and accurate record of

                             13        all such testimony adduced and oral proceedings had, and

                             14        of the whole thereof.

                             15                           I further certify review of the transcript was

                             16        reserved.

                             17                           Witness my hand at Portland, Oregon, this 18th

                             18        day of July, 2019.

                             19

                             20

                             21

                             22                                               _____________________
                                                                              Heather L. Fairless
                             23                                               Oregon CSR No. 10-0418
                                                                              Expires 9/30/20
                             24                                               Washington CCR No. 2842
                                                                              Expires 10/01/19
                             25




Electronically signed by Heather Fairless (601-412-541-2814)                               74f261e4-fa28-45ef-b535-1639a66a7cbc
